Citation Nr: 0019694	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  99 - 04 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disability, including post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel
INTRODUCTION

The veteran served on active duty from June 1966 to July 
1968, including service in the Republic of Vietnam from 
December 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of August 1998 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for post-traumatic stress disorder (PTSD).  

The RO is directed the read the text of this Remand order in 
its entirety.  


REMAND

The veteran's original application for VA disability 
compensation benefits (VA Form 21-526), received at the RO in 
February 1996, claimed service connection for PTSD.  The 
record shows that a rating decision of June 1996 denied 
service connection for an acquired psychiatric disability, 
including PTSD, and that subsequent rating actions of 
December 1996 and February 1997 determined that new and 
material evidence had not been submitted to reopen the claims 
for service connection for an acquired psychiatric 
disability, including PTSD.  Thereafter, the veteran claimed 
service connection for PTSD, and rating decisions of February 
1997 and March 1997 determined that new and material evidence 
had not been submitted to reopen claims for service 
connection for PTSD.  

In a Statement in Support of Claim (VA Form 21-4138), 
submitted in September 1997, the veteran claimed service 
connection for PTSD.  An RO letter of December 1997 informed 
the veteran of the specific evidence needed to reopen a claim 
for service connection for PTSD, and described the nature of 
new and material evidence.  A rating decision of February 
1998 found that new and material evidence had not been 
submitted to reopen a claim for service connection for PTSD. 

Thereafter, in a Statement in Support of Claim (VA Form 21-
4138), submitted in June 1998, the veteran stated that he 
wanted to reopen a claim for service connection for PTSD, 
citing ongoing treatment for that disability, and submitted a 
stressor letter.  A rating decision of August 1998 determined 
that new and material evidence had not been submitted to 
reopen a claim for service connection for PTSD.  In October 
1998, the veteran submitted a document which stated that VA 
did not have all the evidence, and which was accepted as a 
Notice of Disagreement.  In his Substantive Appeal (VA Form 
9), received in May 1999, the veteran stated that he believed 
that his PTSD was service-connected because he did not have 
it until he went to Vietnam.  At his Videoconference hearing 
held in May 1999 before the undersigned Member of the Board, 
the veteran identified the issue on appeal as service 
connection for PTSD.  

Based upon the foregoing, the Board finds that the sole issue 
before the Board is that of service connection for PTSD.  
While the veteran's representative has asked that the Board 
assume jurisdiction of the issues of service connection for 
depression, for alcohol dependency, and for a substance abuse 
disorder, the record shows that the veteran has never claimed 
service connection for those disorders.  Further, the last 
rating decision which addressed psychiatric disabilities 
other than PTSD was the rating decision of February 1997, 
which determined that new and material evidence had not been 
submitted to reopen the claims for service connection for an 
acquired psychiatric disability, including PTSD, and which 
became final in the absence of a timely appeal.  To the same 
point, governing law and regulations provide, in pertinent 
part, that:

The Substantive Appeal should set out 
specific arguments relating to errors of 
fact or law made by the agency of 
original jurisdiction in reaching the 
determination, or determinations, being 
appealed.  To the extent feasible, the 
argument should be related to specific 
items in the Statement of the Case and 
any prior  Supplemental Statements of the 
Case.  The Board will construe such 
arguments in a liberal manner for 
purposes of determining whether they 
raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege 
specific error of fact or law in the 
determination, or determinations, being 
appealed.  The Board will not presume 
that an appellant agrees with any 
statement of fact contained in a 
Statement of  the Case or a Supplemental 
Statement of the Case which is not 
specifically contested.  Proper 
completion and filing of a Substantive 
Appeal are the last actions the appellant 
needs to take to perfect an appeal.  
38 U.S.C.A. § 7105(d)(3) (West 1991);  
38 C.F.R. § 20.202 Rule 202 (1999).

The record show that the rating action appealed by the 
veteran addressed only the issue of service connection for 
PTSD; that the Statement of the Case and Supplements thereto 
addressed only that issue; and that the veteran's Substantive 
Appeal and his testimony at his personal hearing addressed 
only that issue.  While the appellant's representative has 
asked that his Informal Hearing Presentation, submitted to 
the Board in September 1999, be accepted as a Notice of 
Disagreement with the denial of claims for depression, for 
alcohol dependency, and for a substance abuse disorder, the 
record shows that the last rating decision which addressed 
psychiatric disabilities other than PTSD was the rating 
decision of February 1997, which became final in the absence 
of a timely appeal.  While the veteran's representative 
asserts that his Informal Hearing Presentation takes issue 
with the "rating action" of February 24, 1999, that 
document is not a rating action but a Supplemental Statement 
of the Case addressing the sole issue of service connection 
for PTSD.  The present matter is readily distinguished from  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), and  Manlicon 
v. West, 12 Vet. App. 238, 240 (1999), in that no Notice of 
Disagreement or Substantive Appeal has been entered 
addressing any issue other than PTSD, and the most liberal 
reading of the veteran's Substantive Appeal does not serve to 
raise additional issues.  

The veteran may reopen his claim for service connection for 
depression, for alcohol dependency, and for a substance abuse 
disorder by submitting new and material evidence to reopen 
those claims, together with evidence establishing that those 
claims are well-grounded.  See Caluza v. Brown,  Caluza v. 
Brown,  7 Vet. App. 498 (1995), affirmed per curiam,  78 F.3d 
604 (Fed. Cir. 1996).  

Under  Barnett v. Brown,  83 F.3d. 1380 (Fed.Cir.1996), any 
statutory tribunal must ensure it has jurisdiction over each 
case before adjudicating the merits, a potential 
jurisdictional defect may be raised by the court or tribunal 
sua sponte or by any party and at any stage in the 
proceedings and, once apparent, must be adjudicated.  Title 
38 U.S.C.A. § 7104(b) does not vary the Board's jurisdiction 
according to how the RO ruled.  Accordingly, the Board must 
independently address the issue of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for PTSD.  

In the RO's August 1998 decision determining that new and 
material evidence had not been submitted to reopen the claim 
for service connection for PTSD, the RO impermissibly relied 
upon the test articulated in  Colvin v. Derwinski,  1 Vet. 
App. 171 (1991), which had been invalidated.  See Hodge v. 
West,  155 F.3d 1356, 1361-64 (Fed.Cir., 1998).  In the Hodge 
decision, the Federal Court expressly rejected the standard 
for determining whether new and material evidence had been 
submitted as set forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and held that the regulatory standard set forth 
in  38 C.F.R. § 3.156(a) (1998) was the only correct 
standard. 

The cited regulation provides that:

New and material evidence means evidence 
which bears directly and substantially 
upon the specific matter under 
consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

There is no longer a requirement that, in order to reopen a 
claim, the new evidence, when viewed in the context of all 
the evidence, both new and old, must create a reasonable 
possibility that the outcome of the case on the merits would 
be changed. The cited decision in  Hodge, id., invalidated 
the standard for new and material evidence under Colvin and 
its progeny.  Thus, this case must be Remanded to the RO in 
order to permit the RO to adjudicate the new-and-material 
claim in the first instance under  38 C.F.R. § 3.156(a) 
(1999).  For the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed unless the evidence is inherently 
incredible or beyond the competence of the witness.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992). 

Subsequent to the Federal Circuit's decision in Hodge, the 
Court announced a new three-step analysis that VA must 
perform when a veteran seeks to reopen a final decision based 
on the submission of new evidence.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc).  The three prongs of the new 
Elkins test are as follows: (1) VA must first determine 
whether the veteran has presented new and material evidence 
under  38 C.F.R. § 3.156(a) (1999) in order to have a finally 
denied claim reopened under  38 U.S.C.A. § 5108; (2) if new 
and material evidence has been presented, immediately upon 
reopening the claim, VA must decide whether, based upon all 
the evidence of record in support of the claim, presuming its 
credibility, the reopened claim is well grounded pursuant to  
38 U.S.C.A. § 5107(a); and (3) if the claim is well grounded, 
VA may then proceed to evaluate the merits of the claim but 
only after ensuring that the duty to assist under  
38 U.S.C.A. § 5107(a) has been fulfilled. Id.  If the 
additional evidence presented is not new, the inquiry ends 
and the claim may not be reopened.  Smith (Russell) v. West,  
12 Vet. App. 312 (1999).

The presumption of the credibility but not the full weight of 
the new evidence is made only for the purpose of determining 
whether the claim is to be reopened.  Once the evidence is 
found to be new and material and the claim is reopened, the 
presumption that the evidence is credible no longer applies.  
In the following adjudication [i.e., de novo review], the RO 
must determine both the credibility and weight of the new 
evidence in the context of all the evidence, both old and 
new.  Justus v. Principi,  3 Vet. App. 510, 513 (1992);  
Kates v. Brown,  5 Vet. App. 93, 95 (1993).

On July 15, 1999, the United States Court of Appeals for 
Veterans Claims (Court) issued  Morton v. West, 12 Vet. 
App. 477 (1999), which held that VA cannot assist a veteran 
in developing a claim which is not well grounded.  The Court 
held that the provisions in M21-1, Part III, 1.03(a) and 
Part VI, 2.10(f) which instruct the VA to fully develop a 
claim before deciding whether or not it is well grounded are 
interpretive rules which are invalid because they are 
contrary to  38 U.S.C.A. § 5107(a).  Effective immediately, 
those manual provisions were rescinded.  This decision is 
consistent with the decision of the Federal Circuit Court in  
Epps v. Gober,  126 F.3d 1464 (Fed. Cir. 1997), holding that 
there is no duty to assist a claimant in the absence of a 
well-grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  
Service medical records and VA medical center records are to 
be requested in all cases because those are records 
considered to be in VA custody.  Private medical records or 
records from other Federal or State agencies are not in VA 
custody and will not be requested prior to a determination 
that the claim is well-grounded.  Further, prior to 
adjudicating the issue of whether a claim is well-grounded, 
the RO must notify the veteran of the requirements for 
submitting a well-grounded claim, and the evidence needed to 
render his claim well grounded.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with [38 C.F.R. 
§ 4.125(a) - i.e., a diagnosis in conformity with DSM-IV]; a 
link, established by medical evidence, between current 
symptoms and an inservice stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 1991);  38 C.F.R. 
§ 3.304(f) (Amended to reflect the holding of  Cohen v. 
Brown, 10 Vet. App. 128 (1997), effective March 7, 1997).  

The record in this case shows that the veteran served in the 
Republic of Vietnam from December 1966 to July 1968, minus a 
30 - day period of emergency leave; that his assigned duty 
while in Vietnam was light truck driver; that he did not 
receive the Combat Infantryman Badge or any combat award or 
decoration; that he was not wounded or taken prisoner; and 
that he has offered sworn testimony that the only time he 
fired his weapon while in Vietnam was during the incident 
when he shot a 5-year-old approaching a munitions truck and 
carrying a hand grenade.  Where a veteran claims that a 
combat-related stressor occurred, VA must make a 
determination as to whether or not the veteran "engaged in 
combat with the enemy."  See Gaines v. West,  11 Vet. 
App. 353 (1998);  Zarycki v. Brown,  6 Vet. App. 91, 99 
(1993).  The requirement of 3.304(f) for "'credible 
supporting evidence' means that 'the appellant's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a noncombat stressor."  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996).  

The Court held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  Accordingly, the 
RO must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The case is Remanded to the RO for the following actions:

1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
private and VA health care providers from 
whom he has received treatment for PTSD 
since September 1998.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
pertinent records identified by the 
veteran that have not been previously 
secured, including those facilities 
identified in his statement of November 
1996 which have not been obtained.  In 
any event, the RO should obtain copies of 
any records pertaining to VA outpatient 
treatment of the veteran by Dr. 
Silverman, as well as all clinical 
records pertaining to treatment of the 
veteran at the VAMC, Detroit, since 
September 1998. 

2.  The RO should ask the National 
Personal Records Center (NPRC) to make a 
further search for any additional service 
medical records of the veteran, to 
include any psychiatric file containing 
any of the veteran's service medical 
records.  All alternative sources, 
including the service department, which 
might possess additional service medical 
records of the veteran should likewise be 
asked to make a further search for such 
records. 

3.  Thereafter, the RO should 
readjudicate the issue of whether new and 
material evidence has been submitted to 
reopen the claim for service connection 
for PTSD under the provisions of  
38 C.F.R. § 3.156(a) and the Circuit 
Court's decision in  Hodge v. West,  155 
F.3d 1356, 1361-64 (Fed.Cir. 1998).  If 
the additional evidence presented is not 
both new and material, the inquiry ends 
and the claim may not be reopened.  Smith 
(Russell) v. West,  12 Vet. App. 312 
(1999).

4.  If the RO determines that new and 
material evidence has been submitted to 
reopen the claim of service connection 
for PTSD, the RO should then, and only 
then, proceed to determine whether a 
well-grounded claim for service 
connection for PTSD has been submitted, 
taking into consideration the entire 
evidentiary record, the requirements of  
Caluza v. Brown,  7 Vet. App. 498 (1995), 
affirmed per curiam,  78 F.3d 604 (Fed. 
Cir. 1996), and the provisions of  
38 C.F.R. § 3.304(f), effective March 7, 
1997.

5.  If, and only if, the RO determines 
that a well-grounded claim for service 
connection for PTSD has been submitted, 
the RO should ask the veteran to provide 
the complete name, the unit of 
assignment, the hometown, and the date of 
death of his friend who was killed in the 
shelling and collapse of a bunker.  The 
veteran should further be asked to 
provide complete details of the emergency 
which led to his being granted a 30-day 
emergency leave while in Vietnam, and the 
exact dates of that emergency leave.  The 
veteran should further be asked to 
identify the unit with which he hitched a 
ride and/or rode shotgun at the time of 
the incident in which he shot a 5-year 
old-boy who was approaching a munitions 
truck with a hand grenade.  In addition, 
the veteran should be asked to provide 
complete details of that incident, as 
opposed to the mere assertion that such 
an event occurred.  The veteran should be 
informed that failure to provide all of 
the requested information might adversely 
affect the resolution of his claim.

6.  Thereafter, the RO should send a copy 
of the veteran's DD Form 214, his 
complete DA-20 and 201 file, his PTSD 
questionnaire, a copy of his June 1998 
stressor letter, and all additional 
evidence obtained with respect to the 
stressors alleged by the veteran to the 
U.S. Armed Forces Center for Research of 
Unit Records (USASCRUR) for verification 
of the veteran's stressor stories.  All 
available documentary evidence pertaining 
to the veteran's active service must be 
provided USASCRUR in the initial mailing.  
Should USACRUR request additional 
information, such should be requested 
from the veteran and forwarded without 
delay.  

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
requested development actions have been 
conducted and completed in full.  If 
USACRUR is unable to verify the veteran's 
claimed stressors, the veteran should be 
advised of that fact, and notified of his 
right to submit additional evidence.  

8.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issue of entitlement to 
service-connection for PTSD, in light of 
the additional evidence obtained.  

9.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Quarles v. 
Derwinski,  3 Vet. App. 129 (1992);  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction or if a timely notice of disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case, including all 
applicable law and regulations, and the appellant and his 
representative should be provided an opportunity to respond.  
The appellant should be advised of the requirements to 
initiate and perfect an appeal on any issue addressed in the 
Supplemental Statement of the Case which is not currently on 
appeal.  The case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this claim.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

Under  38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

